PER CURIAM.
By petition for writ of certiorari, we have for review an order of the Full Commission bearing date March 12, 1969.
Our consideration of the petition, the record and briefs leads us to conclude that the finding of the Judge of Industrial Claims as to the date of maximum medical improvement is unsupported by competent substantial evidence. Consequently, certi-orari is granted and the Full Commission’s order, to the extent that it affirms this finding, is quashed and the cause is to be remanded by the Commission for a redetermination of the date of maximum medical improvement, with directions to take further evidence if necessary. The remaining portion of the Full Commission’s order is affirmed.
The petition for attorneys’ fees filed by petitioner is granted in the amount of $250.00.
It is so ordered.
ROBERTS, Acting C. J., and DREW, THORNAL, ADKINS and BOYD, JJ., concur.